Exhibit 10.2

 

NMS COMMUNICATIONS CORPORATION

 

INCENTIVE STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) by and between NMS
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Company”), and the
employee of the Company or a subsidiary of the Company (the “Optionee”)
specified in Schedule A appended to this Agreement (“Schedule A”).

 

WHEREAS, the Company maintains its Amended and Restated 2000 Equity Incentive
Plan (the “Plan”), a copy of which has been made available to Optionee
electronically or delivered in paper form; and

 

WHEREAS, the Optionee renders important services to the Company or a subsidiary
of the Company, and the Company desires to grant a stock option to the Optionee;
and

 

WHEREAS, the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board (the “Committee”), acting pursuant to the Plan, has
authorized the grant of this Incentive Stock Option to the Optionee subject to
the terms and conditions of the Plan and the additional terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Optionee hereby agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee, and
the Optionee hereby accepts, an Incentive Stock Option (the “Option”) to
purchase from the Company that number of shares of the Company’s Common Stock,
$0.01 par value per share (the “Shares”), specified in Schedule A.  This
Agreement and the Option hereby granted to the Optionee are subject to all of
the terms and conditions of the Plan which are incorporated herein by this
reference.  Any term used herein shall have the meaning assigned thereto in the
Plan, unless such term is otherwise specifically defined herein.

 

This Option is intended to constitute an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.             Option Price; Date of Grant.  This Option may be exercised at the
option price per Share specified in Schedule A, which the Board or Committee has
determined, in accordance with the definitions and Section 6(b) of the Plan, is
100% of the Fair Market Value of a Share on the Date of Grant of this Option. 
The Date of Grant of this Option is specified in Schedule A.

 

--------------------------------------------------------------------------------


 

3.             Term of Option; Vesting and Employment Requirements .  This
Option shall expire on the date specified in Schedule A (the “Expiration Date”).
This Option shall be exercisable, in whole or in part, to the extent of the
number of Shares then vested, in accordance with the vesting schedule provided
in Schedule A. The vesting installments provided in Schedule A are cumulative,
and this Option will remain exercisable with respect to all vested but
unexercised installments until the Option expires on the Expiration Date, unless
the Option is sooner terminated as provided in Section 8 or Section 9 of this
Agreement.

 

4.             Other Conditions and Limitations.  The Option shall not be
assignable or transferable by the Optionee otherwise than by will or by the laws
of descent and distribution, and the Option shall be exercisable during the
lifetime of the Optionee by the Optionee only.

 

5.             Exercise of Option.  Written notice of the exercise of the Option
or any portion thereof shall be given to the Plan Administrator of the Company
accompanied by the option price (i) in cash or by check, (ii) if permitted by
the Board or Committee, by delivery and assignment to the Company of Shares
having a value equal to the option price, (iii) if permitted by the Board or
Committee, in accordance with a deferred payment or other arrangement, (iv) if
permitted by the Board or Committee, by any other form of legal consideration,
including by delivery of the Optionee’s personal recourse note, or (v) if
permitted by the Board or Committee, a combination of (i), (ii), (iii) and (iv).

 

6.             Stock Dividends; Stock Splits; Stock Combinations;
Recapitalizations.  Appropriate adjustment shall be made in the maximum number
of Shares subject to this Option and in the number, kind and option price of
Shares covered by this Option to the extent it remains outstanding, to give
effect to any stock dividends, stock splits, stock combinations,
recapitalizations and other similar changes in the capital structure of the
Company after the Date of Grant of this Option, as determined by the Board or
Committee in accordance with Section 14 of the Plan.

 

7.             Merger, Reorganization or Sale of Asset.  In the event of a
change of the Common Stock of the Company resulting from a merger or similar
reorganization as to which the Company is the surviving corporation, the number
and kind of Shares then subject to this Option and the price per share thereof
shall be appropriately adjusted in such manner as the Board or Committee may
deem equitable to prevent substantial dilution or enlargement of the rights
available or granted hereunder. In the event of a merger or a similar
reorganization which the Company does not survive, or a sale of all or
substantially all of the assets of the Company, the rights of the Optionee shall
be as determined by the Board or Committee in accordance with Section 14(b) of
the Plan.

 

8.             Change of Control. Notwithstanding the vesting schedule provided
in Schedule A, upon a change of control (as defined below), this Option shall
become exercisable, in full. The Board shall not make any determination under
Section 14 of the

 

--------------------------------------------------------------------------------


 

Plan which adversely affects the benefits of this provision. For purposes
hereof, a “change of control” is defined under Section 14.6 in the Severance
Protection Agreement between the Company and Optionee, dated as of
[                       ].

 

9.             Termination of Option.  In the event that the Optionee ceases for
any reason to be an employee of the Company, or a subsidiary of the Company, at
a time prior to the exercise of this Option in full, this Option shall terminate
in accordance with the following provisions:

 

(a)  if the Optionee’s employment shall have terminated involuntarily for cause,
this Option shall terminate and may no longer be exercised;

 

(b)  if the Optionee’s employment shall have been terminated by resignation or
other voluntary action or if such employment shall have been terminated
involuntarily and without cause, the Optionee may at any time within a period of
three (3) months after the effective date of such termination of employment
exercise this option to the extent it was vested on the effective date of
Optionee’s resignation or termination of the Optionee’s employment;

 

(c)  if the Optionee’s employment shall have been terminated because of
disability within the meaning of Section 22(e)(3) of the Code, the Optionee may
at any time within a period of one (1) year after such termination of employment
exercise this Option to the extent that the Option was exercisable on the date
of termination of the Optionee’s employment;

 

(d)  if the Optionee’s employment shall have been terminated because of his
death, the Option, to the extent that the Optionee was entitled to exercise it
on the date of death, may be exercised within a period of one (1) year after the
Optionee’s death by the person or persons to whom the Optionee’s rights under
the Option shall pass by will or by the laws of descent and distribution; or

 

(e) if the Optionee shall have retired from the Company pursuant to the
Company’s retirement policy then in effect, or if there be none, then as
determined by the Committee in its sole discretion, the Optionee may at any time
within a period of three (3) months after such date of retirement exercise this
Option to the extent that the Option was exercisable on the date of retirement;

 

provided, however, that this Option may not be exercised to any extent by anyone
after the Expiration Date.

 

10.           Tax Treatment of Option; Notice of Disposition of Shares. 
Although this Option is intended to constitute an “incentive stock option”
within the meaning of Section 422 of the Code, the Company makes no
representations as to the tax treatment of the Optionee upon the receipt or
exercise of this Option or the sale or other disposition of the Shares issued
pursuant to this Option.  The Optionee shall notify the Company within seven (7)
days after the date the Optionee sells or otherwise disposes of any

 

--------------------------------------------------------------------------------


 

Shares acquired by the exercise of this Option within either (a) two (2) years
from the Date of Grant or (b) one (1) year after the exercise of this Option for
such Shares.

 

11.           Compliance With Securities Laws.  The Company shall not be
obligated to sell or issue any Shares pursuant to this Option unless the Shares
with respect to which this Option is being exercised are at that time
effectively registered or exempt from registration under the 1933 Act, and any
applicable state securities or “blue sky” law (“Blue Sky Law”).  In the event
Shares or other securities shall be issued which shall not be so registered, the
Optionee hereby represents, warrants and agrees that he will receive such Shares
or other securities for investment and not with a view to the resale or
distribution thereof, and will not transfer such Shares or other securities
unless they are effectively registered for such transfer under the Act and any
applicable Blue Sky Law or unless an opinion of counsel satisfactory to the
Company has been received by the Company to the effect that such registration is
not required.  The Optionee further agrees that the stock certificate or
certificates evidencing such Shares may bear a legend setting forth such
restrictions on their transferability.  The exercisability and vesting of this
Option shall be subject to the provisions of the Plan.

 

12.           Rights as a Stockholder; No Obligation to Continue Employment. 
The Optionee shall have no rights as a stockholder with respect to the Shares
subject to the Option until the exercise of the Option and the issuance of a
stock certificate for the Shares with respect to which the Option shall have
been exercised.  Nothing herein contained shall impose any obligation on the
Company or any of its subsidiaries or the Optionee with respect to the
Optionee’s continued employment by the Company or any of its subsidiaries. 
Nothing herein contained shall impose any obligation upon the Optionee to
exercise the Option.

 

13.           Relationship to Plan.  The Option contained in this Agreement has
been granted pursuant to the Plan, and is in all respects subject to the terms,
conditions and definitions of the Plan, as amended from time to time.  The
Optionee hereby accepts this Option subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Board or Committee shall be final, binding and conclusive upon the Optionee
and his permitted heirs, executors, administrators, successors and assigns.

 

14.           Miscellaneous.  In case any one or more of the provisions or part
of any provision contained in this Agreement shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision or part of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained herein. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and to their respective heirs, executors, administrators, successors and
assigns.  This Agreement shall be governed by and construed and administered in
accordance with the laws of the Commonwealth of Massachusetts.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Date of Grant specified in Schedule A.

 

 

 

NMS COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Robert P. Schechter

 

 

Chairman of the Board, President and

 

 

Chief Executive Officer

 

 


A C C E P T A N C E

 

I hereby accept the within Option in accordance with the terms and conditions
thereof, and subject to the terms and conditions of the NMS Communications
Corporation Amended and Restated 2000 Equity Incentive Plan.

 

 

 

 

 

 

(Signature of Optionee)

 

--------------------------------------------------------------------------------